[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PREJUDGMENT REMEDY
The plaintiff claims its second mortgage does not fully secure its claim and wants a prejudgment remedy of attachment on the defendant's residence. The evidence shows that the fair market value of the property on which the plaintiff holds a first and second mortgage is $570,000.00. The other suggestions as to a higher or lower fair market value are mere speculation. The debt secured by the first mortgage is $412,000.00. The estimated cost of foreclosure on the first mortgage is $7,000.00. The debt secured by the second mortgage is $175,690.58. A prejudgment remedy of attachment on 84 Turkey Hill Road, Westport, Conn. in the amount of $35,000.00 will be sufficient to fully secure the plaintiff's claim. In view of the equitable claims of the defendant, a higher amount would not be appropriate.
THIM, JUDGE